Allow me first to congratulate Ambassador Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session.
It is a great pleasure for me to address the General Assembly for the first time as the leader of the people who first developed the values that most of the modern world embraces — democracy, individual rights and equal justice under law.
For the past decade, however, the story of the Greek people has suffered a series of misfortunes that have tested the will and mettle of our nation. But we struggled and persevered and this past summer we opened a new chapter in our enduring saga that will show once again what we are made of as a people and as a nation.
In national elections last July, Greek voters gave my New Democracy Party the support to form a strong majority Government and the mandate to chart a new course for our country that will build a more productive, more prosperous society, able to offer our people new opportunities to realize their dreams and fulfil their destinies. We moved quickly to carry out that mandate. In less than three months, we ended capital controls, initiated measures to spur privatization and attract investment, and passed legislation to cut taxes, open markets and reduce red tape. And we are just getting started.
A new day has dawned in Greece, warmed by the clear light of reason and buoyed by the winds of change and hope. As we move to steer our country away from the storms that buffeted it for a decade towards calm seas and bright horizons, we remain extremely mindful of our place in the volatile region where we live, our role in the European Union (EU), whose ideals we inspired, and our responsibilities to the fragile world that we all inhabit.
Given the multitude of today’s challenges and perils, the role of the United Nations must constantly evolve and diversify in order to remain relevant and to promote freedom, prosperity and peace in troubled regions. Greece fully supports the Secretary-General’s efforts to lead the reforms needed to make the United Nations more effective.
It is indeed time for the United Nations to enhance its ability to engage in preventive diplomacy, provide humanitarian assistance and lead both peacemaking and peacekeeping missions, as well as rebuild shattered nations once conflicts are resolved. And it is crucial to do it all with greater transparency, efficiency and accountability.
I believe that we would all agree that no matter how many peacemaking or peacekeeping operations are deployed in conflict areas, at the end of the day peace and security cannot prevail in the absence of development and inclusive growth. Greece remains strongly committed to the implementation of the 2030 Agenda for Sustainable Development and to the long-term vision of a climate-neutral European Union economy by 2050.
To achieve those goals, the Greek Government has made addressing climate change a core component of its agenda. That is not just a defensive strategy to protect our forests from wildfires and our beaches from erosion and rising sea levels. It is about leveraging our unique natural environment and cultural heritage as a comparative advantage that will lead to new sustainable growth.
To do so, we plan to adopt a new, ambitious national strategy for energy, environment and climate before the end of this year. We will ban single-use plastics across the country by the end of 2021. We will close all our lignite power plants by the end of 2028. We will press forward with initiatives to protect our intangible cultural heritage from the impact of adverse climate conditions. We will follow up on the international summit on the impact of climate change on cultural heritage, which took place in Athens in June, by calling for a high-level meeting next year to continue and expand on the work that begun at the Athens conference.
For Greece, sustainable development and prosperity are also linked to the effective management of one of today’s main challenges, the refugee crisis. Situated at the external borders of the European Union, and therefore at the forefront of the migration and refugee crisis for several years now, Greece continues to be confronted with the largest migrant and refugee flows to Europe since the Second World War.
We rank among the top four EU member States in asylum applications and have one of the highest ratios of asylum seekers per capita. Despite the disproportionate burden and the resulting tremendous pressure on our reception and asylum systems, we have managed to save thousands of lives at sea. We are deploying enormous efforts and resources, to the best of our abilities, in order to host refugees and migrants in a humane and decent way, respecting the human rights and human dignity of both refugees and migrants arriving in our country.
However, we are reaching the limits of our ability to address this problem. Entry countries cannot and should not bear the burden of the migratory pressure on their own. Refugee and migration management is a European challenge that calls for collective action, a comprehensive approach and broad solutions, always based on the fair sharing of responsibility, not xenophobic agendas.
We need to state the obvious to our European partners, which is that Greece cannot bear alone the burden of massive movements of people fleeing wars and oppression or simply seeking a better future, as has recently been the case. For these people, Greece is not their final destination. They come to Europe through the European Union’s external borders, which happen to be our borders. Their plight cannot be turned into a weapon in the service of political goals by anyone, anywhere.
The agreement between the European Union and Turkey must be respected and Turkey must do much more to fulfil its part of the bargain. The recent drastic increase in the number of migrants crossing the Aegean Sea is unacceptable. Europe should continue supporting Turkey financially, recognizing that millions of refugees currently live in Turkey.
At the same time, the European Union must move fast to adopt new common rules for asylum seekers that apply to all countries. No European nation can be a member of the Schengen area and benefit from the free movement of people while at the same time refusing to participate in burden-sharing arrangements regarding the migration crisis. Solidarity is not a one-way street.
The situation in the Middle East and North Africa is a source of deep concern and should be addressed by the international community in a comprehensive manner. It is tragic that eight years after the eruption of the Syrian crisis, the country continues to be a battlefield, for regional and international differences as well as domestic ones, with repercussions felt by all, but first and foremost by the unhappy Syrian people. Greece sees no alternative to a political solution. We fully support the inclusive political dialogue in Geneva under United Nations auspices that will produce a framework agreement based on Security Council resolution 2254 (2015) and that will not only enable Syrian refugees to return to their homeland but will also provide a basis for starting the reconstruction of this ravaged country.
On Libya, it is imperative to establish the security conditions that will allow the country to heal. As one of Libya’s neighbours, Greece attaches particular importance to the international efforts to stabilize the country. We fully support the United Nations Action Plan for Libya and the recently announced three-part programme of action, and believe that they constitute a solid road map for achieving progress.
As a country that enjoys both longstanding ties to the Arab world and excellent relations with Israel, which Greece first recognized when my father was Prime Minister almost 30 years ago, we believe that the Middle East peace process must remain alive and lead to a two-State solution, in the hope that one day the area can become a promised land for all its people.
It is often said that geography is destiny. Nevertheless, it is our responsibility to shape our own destiny. Although my country is situated close to an extremely turbulent region, it remains a pillar of stability that actively promotes peace, security and cooperation. Along with the Republic of Cyprus, Greece has established constructive trilateral cooperation schemes with Egypt, Israel, Jordan, Lebanon and Palestine. Consistent with its role as a stabilizing force in a region confronted with grave challenges, Greece remains fully committed to the principle of good-neighbourly relations with all its neighbours.
However, no tangible progress in relations between two neighbouring countries can be achieved without full respect for international law, including the law of the sea, and full respect for international treaties. Actions that persistently challenge Greece’s sovereignty and sovereign rights, in the sea and in the air, undermine the important principle of good-neighbourly relations, contravene international law and seriously impede efforts aimed at achieving mutually beneficial relationships.
Forty-five years have passed since the illegal Turkish invasion and occupation of more than a third of the Republic of Cyprus. An agreed, comprehensive and viable solution in accordance with Security Council resolutions should put an end to this injustice. We welcome President Anastasiades’s and Turkish Cypriot leader Akıncı’s efforts to agree on the terms of reference for resuming the negotiations to resolve the Cyprus question. It is up to them to decide what is good for their communities, and they do not need any foreign tutelage. As President Anastasiades repeated in this Hall yesterday (see A/74/PV.7), the only acceptable solution is the evolution of the Republic of Cyprus into a bizonal, bicommunal federation with political equality, a single sovereignty, a single international legal representation and a single citizenship. Greece stands ready to resume negotiations for the termination of the outdated, totally anachronistic 1960 system of guarantees and unilateral rights of intervention and for the withdrawal of the Turkish occupation troops from the island.
However, Turkey’s illegal drilling activities in the eastern Mediterranean, particularly within Cyprus’s exclusive economic zone and territorial waters, violate international law. They blatantly undermine ongoing efforts being made under United Nations auspices to restart the Cyprus negotiations and dangerously escalate tensions in the eastern Mediterranean. Gunboat diplomacy has no place in the twenty-first century. It belongs in the nineteenth. Furthermore, recent Turkish actions and statements concerning the opening of Varosha under Turkish-Cypriot administration are in blatant violation of relevant Security Council resolutions, which call for the return of all legal inhabitants to Varosha under United Nations administration.
With respect to our neighbours to the north, Greece will continue to support the efforts of all the countries of the Western Balkans to join the European Union, as long as they fully respect their international obligations to the European Union and to their neighbours. Greece is playing a vital role in the economic development of the entire Balkans region, thanks to trade opportunities provided by its ports in Piraeus and Thessaloniki, as well as its position as one of the most important investors in South-Eastern Europe. And we will continue to do so more intensively in future.
Let me conclude by making the following observation. We naturally think of the United Nations whenever we are confronted with difficult problems. All too often we are quick to criticize the United Nations if it comes up short in handling them. But for those who are caught in the middle of wars and revolutions, the United Nations is the only bulwark of safety they can count on, and to the millions of refugees around the world to whom it provides food and shelter, it is their only beacon of hope. I therefore wish to conclude my first appearance before the General Assembly by saluting the United Nations for the conflicts it has resolved, the suffering it has diminished and the pain it has eased all over the world.
